Title: To James Madison from Abraham Barber, 19 May 1812
From: Barber, Abraham
To: Madison, James


Sir,
West Stockbridge, Mass. 19th May 1812.
The undersigned had the honor to address your Excellency some time since, on the subject of an appointment of Capt. in the Army of the U. States, and covering recommendations relating thereto; but not having received a return, he would again refer your Excellency to the subject in question. It was my peculiar wish, Sir, to receive an answer, even if my application should not be successful, that I might apply myself to those avocations which it was my determination to embrace, if that should prove to be the case—on which account I now trouble your Excellency with a second letter. I sincerely trust, Sir, that the Certificates I have transmitted are satisfactory, and that nothing but a surplus of Applications can interfere to defeat my appointment. Numbers have already expressed a determination to accompany me in the perils and fatigues incident to Soldiers, if it should be the pleasure of the President to Commission me. It is with confidence I assert, that the complement necessary for a Company could be raised in a short space of time in this quarter, if I had but Orders to do so. By transmitting a line immediately, your Excellency would confer a favor on one of his faithful supporters and friends. With respect and esteem, Your Excellen⟨cy⟩’s obt. Serv’t.
Abraham Barber.
